Citation Nr: 0731764	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  04-20 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network and Authorization 
Center in Fort Harrison, Montana



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses for treatment on March 31, 2001, and 
October 18, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from August 1968 to October 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision by the above 
Department of Veterans Affairs (VA) Medical Center (MC), 
which is the agency of original jurisdiction (AOJ) in this 
matter.


FINDINGS OF FACT

1.  The veteran has been found to be permanently disabled due 
to his service-connected lumbar strain with degenerative 
changes, on the basis of individual unemployability, from 
July 7, 2001.

2.  The veteran incurred unauthorized non-VA medical expenses 
for treatment as an outpatient on March 31, 2001, and October 
18, 2003.

3.  The medical treatment received on March 31, 2001, and/or 
October 18, 2003, was not rendered in a medical emergency.

4.  VA facilities were reasonably available to the veteran on 
the above dates to have provided non-emergency medical care 
as necessary.


CONCLUSION OF LAW

The criteria for reimbursement for unauthorized medical 
expenses incurred for treatment on March 31, 2001, and 
October 18, 2003, have not been met.  38 U.S.C.A. §§ 1725, 
1728 (West 2002 & Supp. 2007); 38 C.F.R. §§ 17.120, 
17.1000-.1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, enhanced the notice and 
assistance to be afforded to claimants in substantiating 
their claims for disability benefits.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (now codified as amended at 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007)).

The Secretary has issued implementing regulations, setting 
out specific duties for notifying and assisting claimants in 
developing evidence.  38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) 
(2007).  Those regulations, however, are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, they do not apply 
to this case, in which the governing substantive regulations 
reside in Part 17 of title 38, Code of Federal Regulations  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information:  Scope and Applicability).  

In any event, however, we have carefully reviewed the VAMC 
file on appeal, to ascertain whether remand to the AOJ is 
necessary in order to assure full development of this case.  
We note that the development of medical evidence appears to 
be complete.  Unlike many questions subject to appellate 
review, the issue of whether the appellant is entitled to 
reimbursement or payment of medical expenses, by its very 
nature, has an extremely narrow focus.

In an undated letter, sent prior to the April 2004 Statement 
of the Case, the RO informed the veteran of the types of 
evidence needed to substantiate his claim for reimbursement 
of his unauthorized medical expenses.  The AOJ has obtained 
the pertinent records for the treatment in question which the 
veteran received.  Neither he nor his representative has 
submitted or made reference to any additional records which 
would tend to substantiate his claim.  It appears clear, 
therefore, that there are no outstanding records or other 
evidence that could support the claim.

The various judicial precedents pertaining to VCAA 
requirements on claims for disability compensation, see, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), do not come into play here, as they do not 
govern claims under Part 17 of VA's Code of Federal 
Regulations.

Accordingly, we find that VA has satisfied any relevant duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Analysis

It is neither contended in this appeal, nor suggested by the 
record, that the veteran had any prior authorization from VA 
to receive the non-VA medical care he was provided on March 
31, 2001, and October 18, 2003.

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to be aggravating 
an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has 
a total disability, permanent in nature, 
resulting from a service-connected 
disability, or

(4) for any injury, illness, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
and who is medically determined to be in 
need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and

(b) The services were rendered in a medical 
emergency of such nature that delay would have 
been hazardous to life or health; and

(c) No VA or other Federal facilities were 
feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization 
for the services required would not have been 
reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

If any one is lacking, the benefit sought may not be granted.  
See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2007); Zimick v. 
West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. 
App. 539, 547 (1997).

As noted in the Introduction, in an August 2001 rating 
decision the veteran was found permanently and totally 
disabled due to service-connected disability, based on 
individual unemployability.

The records from the veteran's treatment on March 31, 2001, 
indicate that he arrived at the emergency room in a 
personally owned vehicle and complained of suffering 
abdominal pain for the past five months.  His condition was 
classified as urgent, not emergent.  He had previously been 
given antibiotics.  That particular day his pain had 
increased, and he said he felt bloated.

The records from the veteran's treatment on October 18, 2003, 
indicate that he arrived at the emergency room complaining of 
low back pain for three weeks.  He was classified as non-
urgent.  He was ambulatory from the stretcher to the 
wheelchair.

With regard to the veteran's treatment on March 31, 2001, the 
Board points out that his complaints of abdominal pain did 
not involve a service-connected disability, nor did they 
aggravate a service-connected disability.  In addition, at 
that time, the veteran was not rated permanently and totally 
disabled due to a service-connected disability.  He was not 
awarded that rating until July 7, 2001.  Finally, the veteran 
was not participating in a rehabilitation program.  
Therefore, he is not eligible for reimbursement of the 
expenses associated with his March 31, 2001, treatment, under 
the criteria of 38 C.F.R. § 17.120.  The Board notes the 
veteran's May 2004 written statement that he sought treatment 
in May 2001 because he was allergic to medication prescribed 
to him at the VAMC to which he would otherwise have gone.  
Although we acknowledge the veteran's contention in that 
regard, we also must point out that this is not a basis on 
which the Board may grant his reimbursement claim.  The 
veteran has not satisfied the criteria of 38 C.F.R. § 17.120 
with regard to treatment dated in March 2001, and the Board 
must deny his claim on this basis.

As to the treatment the veteran received on October 18, 2003, 
the Board notes that at that time he was rated permanently 
and totally disabled due to a service-connected disability.  
Therefore, he satisfied the first part of the required 
criteria under 38 C.F.R. § 17.120.  However, the Board has 
found, after a review of the record, that the veteran's 
treatment was not rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  Specifically, he sought care on October 18, 2003, 
for back pain.  The veteran reported at that time that his 
back pain had been present for three weeks.  Therefore, even 
though the veteran sought treatment for this pain on a 
Saturday, the Board finds that it was not during a medical 
emergency.  In addition, the private hospital classified the 
veteran's disorder as non-urgent.  While the veteran appears 
to have arrived at the emergency room on a stretcher, the 
medical records indicate that he was able to ambulate to the 
wheelchair by himself.

Since all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, entitlement to 
reimbursement or payment by VA of the cost of unauthorized 
treatment provided on May 31, 2001, and October 18, 2003, 
must be denied under these provisions.

The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions: 

(a)  The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public.

(b)  The claim for payment of reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions or 
serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized);

(e)  At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f)  The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i)  The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency treatment 
to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2007).

The term "emergency treatment" is defined as medical care 
or services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be feasible, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

In this case, the veteran's allegation that the treatment 
provided on May 31, 2001, and October 18, 2003, was emergent 
in nature has not been established.  There is also evidence 
that medical services were feasibly available from the VAMC.

The private hospitalization records indicate that the 
veteran's condition was not life-threatening during either 
visit.  His condition was classified as urgent in May 2001, 
and non-urgent in October 2003.  On neither occasion was his 
condition considered to be a medical emergency.  In addition, 
the veteran reported, both times when he sought treatment, 
that the conditions of which he complained had been present 
for either several weeks or several months.  Therefore, the 
Board finds that a prudent lay person could not reasonably 
have expected that delay in seeking immediate medical 
attention would be hazardous to life or health.  In fact, the 
veteran did delay seeking medical attention in both 
instances.

Therefore, while the veteran asserts that his appeal should 
be warranted on the basis that the nearest VA medical center 
was many miles from his home, the Board finds that the law 
and regulations in this case are dispositive, and prohibit 
the payment or reimbursement requested by the veteran.  See 
Sabonis, 6 Vet. App. at 430.

In arriving at this decision, the Board notes that the only 
reports of a medical emergency or the lack of available VA 
facilities come from the veteran.  As layman, however, he is 
only qualified to report evidence which is capable of lay 
observation.  See, e.g., Jandreau v. Nicholson, No. 07-7029 
(Fed. Cir. July 3, 2007).  He is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability or a 
determination that a particular situation constitutes a 
medical emergency.  38 C.F.R. § 3.159(a)(1)-(2) (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, without more, his opinion cannot be considered 
competent evidence to support his claim.


ORDER

Entitlement to payment or reimbursement of unauthorized 
private medical expenses for treatment on March 31, 2001, and 
October 18, 2003, is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals





Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").


Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


